Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 02/16/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-4, 6-10, 12, 16-18, and 20 are pending. 
			Allowable Subject Matter
For this reason, Claims 1-4, 6-10, 12, 16-18, and 20 are allowed over the prior arts. 
Claim 20 recites An intelligent presentation-assisting device comprising: BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/BFF/smtApplication No.: 16/692,828Docket No.: 1630-1903PUS1 Reply to Office Action of November 17, 2021Page 6 of 12 
at least one microphone configured to receive voice input; and 
a controller configured to: 
learn presentation content of a presentation presented by a presenter, 
recognize a command voice uttered by the presenter during presentation of the presentation content, 
analyze an intent of the presenter based on the presentation content and the command voice, 
execute an operation corresponding to the command voice of the presenter based on the intent, 

determine whether a situation in which the command voice of the presenter is recognized correctly based on the application result to generate a determination result, 
analyze the intent of the presenter based on the determination result, and 
receive, via the 5G network, downlink control information (DCI) used to schedule transmission of information related to the situation in which the command voice of the presenter is recognized, 
wherein the learning the presentation content includes learning the presentation content by acquiring first voice data uttered by the presenter and extracting first feature values of a first voice from the first voice data, 
wherein the command voice recognition, determination and classification model is stored in a 5G network, 
wherein the command voice recognition, determination and classification model is configured to receive, via the 5G network, the information related to the situation in which the command voice of the presenter is recognized and transmit, via the 5G network, a result of applying the command voice of the presenter to the command voice recognition, determination and classification model, and 
wherein the information related to the situation in which the command voice of the presenter is recognized is transmitted via the 5G network based on the DCI.
Claim 5 recites a method corresponding to the system of claim 13. 
Altaf teaches a cloud computing node / computer system 12 (¶49-50, cloud computing node 10 comprising computer system 12) implementing a natural language ¶56, NLC engine 120 stored in memory 28 of computer system 12), which is coupled to system 100 via a network 199 where system 100 comprises one or more domain including user agent 105 receiving spoken requests from the users (¶12). The NLC 120 responds to user requests (¶12). 
Here, a context tag 152 of tagged ground truth 150 (¶15, the utterance of the ground truth is a speech / text presented by the users and the intent is what the users wish to achieve by the utterance; ¶16, tagged ground truth 150 comprises an utterance 151, context tag 152, and an intent 153) is a mark indicating a context of user interaction in which the users submits the utterance 151 to NLC 120 (¶16).
By utilizing context tag 152, NLC 120 may properly classify utterances even when a domain originating the utterance 151 evolves into a new environment (¶18). For example, when a department named Bakery is newly created additional to Fruits and Electronics relevant to the utterance “I prefer Apple”, the natural language classification of the machine learning process associates the Bakery department with the context tag of “Fruits” rather than “Electronics”, because Bakery and Fruits are more closely related in semantics than Bakery and Electronics (¶18).   
However, Atlaf does not disclose “receive, via the 5G network, downlink control information (DCI) used to schedule transmission of information related to the situation in which the command voice of the presenter is recognized (i.e., context tag 152)” such that “wherein the command voice recognition, determination and classification model is configured to receive, via the 5G network, the information related to the situation in which the command voice of the presenter is recognized and transmit, via the 5G network, a result of applying the command voice of the presenter to the command voice recognition, determination and classification model”.
Therefore, prior arts of record do not disclose or render obvious the combination of limitations set forth in independent claims 1 and 20. For these reasons, Claims 1-4, 6-10, 12, 16-18, and 20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.